The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 24, 2014

                                   No. 04-14-00368-CR

                              John Christopher SPRINGALL,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court No. DC-5316
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
        The Clerk’s Notification of Late Record is hereby NOTED. The clerk’s record must be
filed no later than August 4, 2014.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court